Citation Nr: 1314403	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  05-02 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from May 1987 to October 1990.

This matter came to the Board of Veterans' Appeals (Board) from a September 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in November 2009, March 2011 and November 2011 for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's only service-connected disabilities are right carpal tunnel syndrome, rated 30 percent disabling, and left carpal tunnel syndrome, rated 20 percent disabling.  Her combined service-connected disability rating is 50 percent.  She does not meet the 38 C.F.R. § 4.16(a) schedular rating requirements for TDIU.  However, TDIU may nevertheless be awarded under 38 C.F.R. § 4.16(b) if she is shown to be unable to engage in substantially gainful employment due to her service-connected disabilities.  The Board remanded the case for referral to the Director, Compensation and Pension Service pursuant to 38 C.F.R. § 4.16(b).

In November 2012, the Director, Compensation and Pension Service reviewed the Veteran's claims file to determine whether she was entitled to a TDIU on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 4.16(b).  The Director acknowledged the opinions from the VA examiner who noted that the Veteran is unemployable due to "severe" carpal tunnel syndrome.  However, the Director noted that a review of the overall clinical record fails to find objective findings that support these opinions.  It was noted that the median nerve distribution weakness was mild and EMG testing consistently found that that the carpal tunnel syndrome was no more than mild in severity.  It was additionally noted that the most recent VA examination found only moderate incomplete paralysis in the median nerve distribution.  The Director then concluded that the clinical findings do not demonstrate that the carpal tunnel syndrome to be of such severity to render the Veteran unemployable, nor do the findings support the medical opinions that rendered such conclusions.  

It appears to the Board that the significance of EMG testing as opposed to clinical observation has been called into question.  This appears to be a question which should be addressed by appropriate medical personnel.  Further development is therefore necessary to assist the Veteran with her claim and to allow for informed appellate review. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an examination by a medical doctor experienced in treating carpal tunnel syndrome.  It is imperative that the claims file be made available to the examiner for review.  Any specialized testing, such as EMG tests, deemed medically feasible should be conducted.  All examination results should be clearly reported, and the examiner should respond to the following:

     Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected left carpal tunnel syndrome and right carpal tunnel syndrome preclude substantially gainful employment (without regard to the Veteran's age)?  

A detailed rationale should be furnished, to include discussion of the significance of EMG test results (both prior tests and any conducted in connection with the new examination).  

2.  In the event the Veteran fails to report for the examination, the file should nevertheless be forwarded to an appropriate examiner for review and for a response to the question set forth in paragraph 1.  

3.  After completion of the above, the RO should review the claims file and determine whether entitlement to TDIU is warranted.  If the claim remains denied, the Ro should furnish the Veteran and her representative a supplemental statement of the case and afford an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


